Citation Nr: 0837821	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The veteran served on two periods of active duty from July 
1968 to June 1980 and from June 1980 to June 1987.  He was 
dishonorably discharged from his second period of active duty 
as a result of a general court martial.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.
 

FINDINGS OF FACT

1.  Audiometric testing by both the veteran's private 
audiologist and VA audiological examiners show that the 
veteran has, at worst, Level II hearing in his right ear and 
Level II hearing in his left ear.

2.  The evidence of record, on balance, does not demonstrate 
that the veteran's currently diagnosed tinnitus is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

In instances where an examiner has certified that use of the 
Maryland CNC speech discrimination test is not appropriate 
because of irregularities such as language difficulties or 
inconsistent speech discrimination scores, Table VIA (also in 
38 C.F.R. § 4.85) is to be used to determine the appropriate 
numerical designation of hearing impairment.  Using this 
method, the numerical designation is determined for each ear 
by first calculating the average decibel level results from 
the audiometry test for the four frequencies at 1000, 2000, 
3000, and 4000 Hertz (i.e., the sum of the scores at each of 
those frequencies divided by four).  Once the average decibel 
level for the four frequencies has been calculated, the 
average is then applied to the appropriate pure tone 
threshold average range set forth in Table VIA and the 
corresponding numeric designation is determined.  The same 
procedure is followed for the other ear.  38 C.F.R. 
§ 4.85(c).

The percentage evaluation will be determined under Table VII 
(in 38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "exceptional patterns 
of hearing impairment." Specifically, these are cases where 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

The earliest relevant medical record pertains to a VA 
facility hearing consultation received by the veteran in 
February 2005.  At that time, an audiometric examination was 
performed that revealed elevated pure tone thresholds at 3000 
and 4000 Hertz in both ears:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
30
55
LEFT
15
15
20
45
60

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 31 decibels in the right ear and 35 
decibels in the left ear.  Speech audiometry testing was not 
performed.

In June 2005, the veteran underwent a VA audiological 
examination.  The examination included a review of the claims 
file.  An audiometric examination once again revealed 
elevated pure tone thresholds in both ears at 3000 and 4000 
Hertz:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
15
25
55
LEFT
10
10
20
45
60

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 28 decibels in the right ear and 34 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 90 percent in the right ear and 
88 percent in the left ear.  This corresponds to Level II 
hearing loss in the right ear and Level II hearing loss in 
the left ear under Table VI.  Under Table VII, application of 
these numeric designations results in a zero percent 
evaluation.  The audiometric results do not meet the 
requirements to be classified as one of the "exceptional 
patterns" of hearing impairment.  Therefore, the provisions 
of 38 C.F.R. § 4.86 are not applicable.

A second VA examination was performed in December 2006.  The 
claim file was reviewed again in conjunction with the 
examination.  The audiometric examination performed at that 
time once again indicated worsened hearing with elevated pure 
tone thresholds at 2000, 3000, and 4000 Hertz:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
25
35
60
LEFT
10
15
25
50
60

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were reported as 35 decibels in the right ear 
and 37 decibels in the left ear.  The Board notes, however, 
that the four frequencies in the left ear add to a total of 
150, which when divided by 4 equals 37.5.  The Board 
therefore rounds the average to 38.  Speech audiometry 
testing revealed speech recognition ability of 94 percent in 
the right ear and 88 percent in the left ear.  Application of 
these results to Table VI reveals Level I hearing loss in the 
right ear and Level II hearing loss in the left ear.  
Applying these designations under Table VII, a zero percent 
evaluation is again warranted.  The audiometric results do 
not meet the requirements to be classified as one of the 
"exceptional patterns" of hearing impairment.  Therefore, 
the provisions of 38 C.F.R. § 4.86 are not applicable.

In December 2007, the veteran treated with a private 
audiologist who performed another audiological examination.  
The examination revealed again that the veteran had elevated 
pure tone thresholds at 2000, 3000, and 4000 Hertz.  The test 
results reported in graphic form appear to be:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
30
50
70
LEFT
20
30
40
50
65

The Board calculates the average pure tone thresholds (using 
the four 1000 to 4000 frequencies) based on these test 
results as 44 decibels in the right ear and 46 decibels in 
the left ear.  Although the report does not indicate that the 
Maryland CNC testing was used, speech audiometry testing was 
reported to show speech recognition ability of 92 percent in 
the right ear and 84 percent in the left ear.  These results 
would equate to Level I hearing loss in the right ear and 
Level II hearing loss in the left ear under Table VI, and a 
zero percent evaluation would again be warranted under Table 
VII.  The audiometric results also would not meet the 
requirements to be classified as one of the "exceptional 
patterns" of hearing impairment.  Therefore, the provisions 
of 38 C.F.R. § 4.86 would not be applicable.

In January 2008, approximately one month after the private 
audiological examination discussed above, the veteran 
underwent a third VA audiological examination.  The VA 
examiner reviewed the claim file in conjunction with the 
examination.  Similar to the private examination, the VA 
examination once again revealed elevated pure tone thresholds 
bilaterally at 2000, 3000, and 4000 Hertz:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
30
55
65
LEFT
15
20
40
65
65

Based upon the VA examination's results, the average pure 
tone thresholds (using four 1000 to 4000 frequencies) were 41 
decibels in the right ear and 48 decibels in the left ear.  
Although the Maryland CNC speech discrimination test was 
administered, results from such testing were unreliable due 
to inconsistent speech results.  Under 38 C.F.R. § 4.85(c), 
Table VIA, this equates to Level I hearing loss in the right 
ear and Level II hearing loss in the left ear.  Applying 
these designations to Table VII, a zero percent evaluation is 
appropriate.  Once again, the audiometric results do not meet 
the requirements to be classified as one of the "exceptional 
patterns" of hearing impairment. Therefore, the provisions 
of 38 C.F.R. § 4.86 are not applicable.

The Board has also considered the statements made by the 
veteran in his February 2005 VA Form 21-526, February 2006 
Notice of Disagreement, April 2007 VA Form 9, and December 
2007 typewritten statement.  Even if the veteran's lay 
assertions could be construed as allegations of decreased 
hearing, however, they are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, the "mechanical application" of the 
diagnostic criteria to the evidence at hand clearly 
establishes a zero percent initial evaluation for bilateral 
hearing loss.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
bilateral hearing loss, and this claim must be denied.  
38 C.F.R. §§ 4.3, 4.7 (2007).

II.  Entitlement to service connection for tinnitus

Service connection may be granted to any veteran for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
With respect to the issue of the veteran's claim for service 
connection for tinnitus, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that, for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, the veteran's lay contentions as to tinnitus represent 
competent evidence.

That notwithstanding, under Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Board is still obligated to 
address the credibility of the veteran's contentions.  In 
this case, the veteran has asserted, in his February 2005 VA 
Form 21-526, that his tinnitus began during service between 
July 1968 to July 1976 (the period of active duty from which 
the veteran was honorably discharged).

The veteran's credibility is reduced, however, by the 
inconsistent time frame for the reported onset of his 
tinnitus at his three VA audiological examinations (in June 
2005, December 2006, and March 2008).  In June 2005, he 
reported the onset of tinnitus as being ten years before that 
examination.  In December 2006, he stated that he was 
uncertain of the onset.  In March 2008, he could only state 
that the onset of tinnitus was "a while ago" and could not 
provide even an approximate time frame.

Moreover, the examiner from the June 2005 VA examination 
noted that the veteran's tinnitus was "not as likely" a 
result of acoustic trauma during military service.  The Board 
thus finds the opinion from the VA examination report, which 
was based upon a claims file review and a service and medical 
history provided by the veteran, as having greater probative 
value than the statements provided by the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding the Board may 
favor one competent opinion over another so long as an 
adequate statement of reasons and bases is provided).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, and that 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(2007).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete claims for a compensable initial 
evaluation for bilateral hearing loss and service connection 
for tinnitus in a March 2005 letter.  In March 2006, the 
veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the disability rating, as this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision granting service connection, there can be no 
prejudice to the veteran from any possible shortcomings in 
providing notice for the service connection claim.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-
2003 (Dec. 22, 2003) (in which the VA General Counsel held 
that separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service records and identified post-
service VA medical treatment records have been obtained.  
Additionally, he was afforded three separate VA examinations 
in June 2005, December 2006, and March 2008 by VA 
audiologists who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


